Citation Nr: 1341510	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-47 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma. 

2.  Entitlement to service connection for pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

6.  Entitlement to service connection for residuals of bilateral ear infections with vertigo.  

7.  Whether new and material evidence has been received in order to reopen claims of entitlement to service connection for lumbar degenerative disc disease (DDD) and cervical spine stenosis with radiculopathy.  

8.  Entitlement to an initial compensable rating for an umbilical hernia. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army Reserves from July 23, 1977, to November 23, 1977 and active service in the Navy from July 1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from on appeal decisions issued in September 2006 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

By way of background, the September 2006 rating decision denied service connection for lumbar DDD and cervical spine stenosis with radiculopathy, residuals of a shoulder injury, residuals of head trauma, and pulmonary disease.  In a March 2007 notice of disagreement (NOD), the Veteran only appealed the denials of the latter two issues.  A statement of the case addressing such issues was issued in December 2009 and the Veteran perfected his appeal in a December 2009 substantive appeal (VA Form 9).  

The November 2007 rating decision denied reopening the claim of entitlement to service connection for lumbar DDD and cervical spine stenosis with radiculopathy; denied service connection for a right knee disorder, bilateral hearing loss, acquired psychiatric disorders (classified as depression and anxiety), bilateral ear infection with vertigo; and granted service connection for an umbilical hernia and assigned an initial noncompensable evaluation, effective July 27, 2007 (date of receipt of claim).  In November 2007, the Veteran submitted an NOD regarding the denial of his application to reopen his previously denied claim, the denial of service connection for the aforementioned disorders, and the propriety of the initial rating assigned for his umbilical hernia repair.  A statement of the case addressing such issues was issued in December 2008 and the Veteran perfected his appeal in a January 2009 substantive appeal (VA Form 9).  

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  He subsequently requested a hearing before a Decision Review Officer (DRO) at the RO and an informal DRO conference in lieu of a hearing was held in March 2009.  Likewise, in his December 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In October 2012, the Veteran was informed that his requested Board hearing had been scheduled for December 2012.  However, in a December 2012 communication, the Veteran, via his representative, indicated that he wished to cancel his scheduled Board hearing.  Therefore, the Board finds that such hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, such was adjudicated by the RO as entitlement to service connection for depression and anxiety; however, VA and private treatment records show additional psychiatric diagnoses.  In this regard, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as shown on the title page of this decision as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

Pertinent to the Veteran's claim for service connection for bilateral hearing loss and bilateral ear infections with vertigo, the Board notes that an April 1978 rating decision denied service connection for an injury to the left ear.  The United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the instant case, as the Veteran's previous claim of an injury to the left ear is separate and distinct from his current claims regarding hearing loss and ear infections with vertigo, the latter claims have been characterized as shown on the first page of this decision and are considered on a de novo basis.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a July 2012 supplemental statement of the case.  

The issues of entitlement to service connection for a pulmonary disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Residuals of head trauma are not causally or etiologically related to any disease, injury, or incident in service.  

2.  A right knee disorder is not causally or etiologically related to any disease, injury, or incident in service.  

3.  Bilateral hearing loss is not causally or etiologically related to any disease, injury, or incident in service and such did not manifest within one year of the Veteran's discharge from active duty.  

4.  Residuals of bilateral ear infections with vertigo are not causally or etiologically related to any disease, injury, or incident in service.  

5.  In a final decision issued in September 2006, the RO denied the Veteran's claim of entitlement to service connection for lumbar DDD and cervical spine stenosis with radiculopathy.  

6.  Evidence added to the record since the final September 2006 RO denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim for service connection for lumbar DDD and cervical spine stenosis with radiculopathy.  

7.  For the entire appeal period, the Veteran's umbilical hernia is small, nontender, remediable, and reducible, resulting only in the need to avoid heavy lifting, and does not require a supporting truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head trauma are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

4.  The criteria for service connection for residuals of bilateral ear infections with vertigo are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  

5.  The September 2006 rating decision that denied service connection for lumbar DDD and cervical spine stenosis with radiculopathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)]. 

6.  New and material evidence has not been received to reopen the claim of service connection for lumbar DDD and cervical spine stenosis with radiculopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

7.  The criteria for an initial compensable rating for an umbilical hernia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7339 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, as relevant to the Veteran's claim of entitlement to service connection for residuals of head trauma, an April 2006 letter, sent prior to the initial unfavorable decision issued in September 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Likewise, as relevant to his claims for service connection for a right knee disorder, bilateral hearing loss, an acquired psychiatric disorder, residuals of bilateral ear infections with vertigo, and an umbilical hernia, an April 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Furthermore, as relevant to the Veteran's application to reopen his claim of entitlement to service connection for lumbar DDD and cervical spine stenosis with radiculopathy, a March 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran that his claim had been previously denied in a September 2006 rating decision on the basis that the service treatment records did not contain any documentation showing that he had injured his back, or received any treatment for his back, during his military service.  The Veteran was further informed of the definition of new and material evidence, the information and evidence necessary to substantiate his underlying service connection claim, and his and VA's respective responsibilities in obtaining such evidence and information.  Therefore, the Board finds that such letter complies with the Court's holding in Kent, supra.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Additionally, as relevant to his initial rating claim, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his umbilical hernia from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his umbilical hernia was granted and an initial rating was assigned in the November 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, by way of a December 2008 letter, the Veteran was notified of the information and evidence necessary to substantiate a compensable rating for his umbilical hernia, including the rating criteria under which the disability is rated, i.e., Diagnostic Code7339.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Therefore, no further notice is needed under VCAA with respect to this claim. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, to include those generated in connection with the Veteran's Worker's Compensation claim, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, while an August 2005 supplemental private medical report by Dr. R. S. J., which was generated in connection with the Veteran's June 2004 Worker's Compensation claim, noted that a July 1993 special orthopedic consultation report was reviewed and such revealed that, 1993, the Veteran had unrelenting right shoulder pain with a cervical spine injury and received Worker's Compensation in 1994, and he apparently had yet another industrial back injury in 1991.  While records dated in 1991 and 1993, to include those associated with the Veteran's prior Worker's Compensation claim, are not of record, the Board finds that a remand is not necessary to obtain them.  In this regard, Dr. R.S.J. has already offered a summary of the missing records and there is no indication that such relate the Veteran's spine disorders to service.  Furthermore, the Veteran has been given numerous opportunities to identify any relevant evidence, to include private treatment records, but he has not authorized VA to obtain the 1991 or 1993 records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, as the Veteran has not authorized VA to obtain such records and, based on Dr. R.S.J.'s report, the Board finds that such are not relevant to the Veteran's claims and, consequently, there is no need to obtain them. 


Additionally, an October 2009 Memorandum sets forth a Formal Finding of the Unavailability of Greater Los Angeles Health Care System (Sepulveda) outpatient records for the period from January 1, 1984, to December 13, 1985.  The RO set forth the efforts taken to obtain the records which included making three requests for the records, in March, June, and August 2009, and receiving a response in September 2009 that the records could not be located.  It was found that all efforts to obtain the needed information had been exhausted and that further attempts to obtain them would be futile.  The Veteran was notified of the unavailability of such records in connection with the issuance of the December 2009 statement of the case.

The Veteran was also afforded VA examinations in March 2012 with respect to the issues of entitlement to service connection for a right knee disorder, hearing loss, and ear infections and an addendum opinion in August 2012 regarding the his right knee claim.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issues has been met.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for residuals of head trauma; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran sustained head trauma or injury during service and no indication that his residuals of head trauma are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his residuals of head trauma are related to an in-service head injury.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim of entitlement to service connection for residuals of head trauma.  

Likewise, the Veteran was not afforded a VA examination in connection with his application to reopen his claim of entitlement to service connection for lumbar DDD and cervical spinal stenosis.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Finally, as relevant to the Veteran's initial rating claim, he was afforded a VA examination in March 2012.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected umbilical hernia as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran declined to formally testify in support of his claims but did elect to participate in a DRO Informal Conference in March 2009, a report of which is on file.  While the Veteran related matters relevant to his claims, there was no testimony under oath or affirmation and, as such, there is no transcript.  Thus, the provisions of 38 C.F.R. § 3.103(c)(2) are not applicable.  However, the DRO noted that the Veteran reported that he had not had any medical examinations in his post-service employments and did not have any additional private medical records.  The DRO further indicated that VA treatment records would be requested, and they have been obtained.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Background

Service treatment records (STRs) show that, on examination for entrance into the Army Reserves in July 1977, no abnormalities were found.  Audiometric testing revealed that threshold levels, in decibels (dbs), were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
5
Not tested
5
Left Ear
20
15
5
Not tested
5

During ACDUTRA in August 1977, there was a complaint of chest congestion and back pain.  The assessments include a low back muscle strain.  In October 1977, there was a complaint of left ear pain with severe vertigo and falling.  An examination revealed pre- and post- auricular tenderness.  When formally examined, it was noted that the onset of ear pain had been when traveling in an airplane.  The diagnoses were barotrauma (blood behind the tympanic membrane), external otitis, and questionable otitis media.  Several days later, the Veteran's temporal pain improved.  His left tympanic membrane was reddish with some inflammation of the external canals.  There was no nystagmus.  X-rays of his skull were normal.  

On examination, while in the Reserves, in November 1977, a small umbilical hernia was found, but no other abnormality was noted.  Audiometric testing revealed that threshold levels were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
10
5
0
10
Left Ear
10
15
15
10
0

On VA general medical examination in February 1978, in conjunction with a November 1977 claim for service connection for an ear injury, a chest X-ray revealed the Veteran's lungs were essentially normal.  On ear, nose, and throat examination, there was no gross otitis media of the left ear.  The Veteran claimed to be totally deaf in his left ear and reported having had occasional discharge from the left ear, beginning in December 1977.  Reportedly, he had had bleeding from the left ear after an injury related to an M16 rifle.  He had not had trouble with his right ear.  On physical examination, the tympanic membranes of each ear were intact.  The impression was no gross otitis media of the left ear.  Audiometric testing revealed his threshold levels, in decibels, were as follows: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
0
Not tested
5
Left Ear
No response
No response
No response
Not tested
No response

Speech discrimination ability in the right ear was 96 percent; but, speech discrimination ability in the left ear was not reported or could not be obtained.  It was noted that, audiometrically, hearing in the left ear was no worse than 15 decibels at 500 Hz and 1,000 Hz, and 5 decibels at 2,000 Hz.  The audiometric examiner reported that hearing was within normal limits in the right ear.  As to the left ear, there were no crossover threshold, the consistent positive pure tone "stengers", positive speech "stenger" at 14 dB HL", and symmetrical acoustical reflexes strongly suggested a significant non-organic hearing loss.  Overall, the test results suggested normal hearing.  

On examination for active service in November 1978, no abnormality was found.  Audiometric testing revealed that his threshold levels were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
5
5
5
Left Ear
5
5
5
5
5

There was no pertinent complaint in an adjunct medical history questionnaire.  

In August 1979, the Veteran complained of having bilateral knee pain for 2 years.  He had a history of "water" in the knee, but had never received treatment.  On examination, McMurray's and Drawer's signs were negative, but there was crepitus.  There was full range of motion with pain.  The impression was chondromalacia.  

Later in August 1979, the Veteran complained of having frequent dizzy spells, which had started that morning.  On examination, he had a productive cough and diffuse rhonchi, but his neck was supple.  The assessment was bronchitis.  

In September 1979, the Veteran complained of ear pain and the impression was otitis externa.  In January 1980, the Veteran complained of having had left ear pain for one week.  On examination, the canals and tympanic membranes of both ears were normal.  He had been sleeping with triple-flange ear plugs inserted.  The assessment was possible otitis externa.  

In April 1980, the Veteran complained of having had throbbing left ear pain for five days.  He had discharge from that ear 2 days ago.  On examination, pustular growth was noted in the outer ear, which was very sensitive to pressure, but the inner ear was within normal limits.  The pustule was drained.  He complained of having had right knee pain, behind the patella, for 2 days, especially on abduction of the lower leg, but had no history of trauma.  On examination, McMurray's and Drawer's signs were negative and range of motion was good, but there was increased pain upon pressure when the knee was bent.  

In May 1980, the Veteran complained of having had right knee pain since April.  On examination, McMurray's and Drawer's signs were negative and there was no sign of effusion.  He was to continue taking Motrin and use an Ace wrap, and he was to be limited in duty for one week.  The next day he complained of pain and weakness of the right knee, stating that the knee had buckled twice.  On examination, there was some crepitus of that knee and he had painful motion.  The impression was a knee problem, possibly a chronic condition.  

At the Veteran's separation examination, he had bilateral cerumen, but his tympanic membranes appeared to be within normal limits.  He had a history of right knee problems and an orthopedic clearance was recommended.  Audiometric testing revealed that his threshold levels were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
50
40
35
40
50
Left Ear
5
5
0
0
0

It was reported that he had a history of locking of the right knee as well as swelling and pain.  

A May 1981 orthopedic evaluation for clearance for separation noted that the Veteran's history was suggestive of questionable menisceal problems.  An examination appeared to be within normal limits.  The provisional diagnosis was leg and meniscus problem - clear for discharge.  

Voluminous private clinical records, to include those generated through the Veteran's Worker's Compensation claim, were received in conjunction with an October 2005 claim for service connection.

Dr. R. P. reported in September 2004 that the Veteran had a June 2004 on-the-job injury of his back and head, with loss of consciousness followed by headaches and dizziness.  He had not worked since that injury.  He complained of chronic pain of the neck and back (which occasionally radiated).  Other than a 1981 car accident involving his rib cage and ulcers for 20 years, he had not other accidents, illnesses or surgeries.  His past medical history was uneventful and did not contribute to any further information relative to his current complaints, and the diagnoses were ataxia and aphasia.  

In December 2004 Dr. R. P. reported that, in October 2004, while en route to treatment, the Veteran fainted and fell, and thereafter developed increasing symptoms in all areas.  A December 2004 brain MRI revealed no intracerebral abnormalities.  A cervical MRI found disc bulging without canal stenosis or neural foraminal narrowing, and mild straightening suggested a possible muscle strain.  After examination, the diagnoses were soft tissue trauma of the neck, scapula, and low back, work-related; skull contusion and concussion with ongoing headaches and dizziness, work-related; and deconditioned back syndrome.  It appeared that all of his complaints were related to the June 2004 industrial injury.  

A February 2005 private psychology evaluation, by G. K., a clinical psychologist, shows that the Veteran was referred for an evaluation for a psychological condition secondary to a June 2004 on-the-job injury of his back and head and an October 2004 injury of his head, neck, and back.   He had such excruciating pain from back spasms that he could not complete the interview.  Physically, he complained of shortness of breath (SOB), 2 or 3 times daily.  Significantly, he failed to answer questions about prior work-related injuries and refused to answer questions about past trauma, injury, illnesses, and hospitalizations.  From a review of medical records he had had a concussion and skull contusion with ongoing headaches and dizziness from the June 2004 injury.  The sequelae of his work-related injury included ongoing physical problems.  

In June 2005 Dr. R. S. J. reported that the Veteran denied having had injuries of the neck or back or any other area of the orthopedic system.  X-rays of the cervical and lumbar spine were normal.  

An August 2005 supplemental private medical report by Dr. R. S. J. noted that a July 1993 special orthopedic consultation report was reviewed.  The latter reflected complaints of left knee, low back, and radicular neck pain.  The diagnoses had been multiple subjective complaints and mild degenerative cervical spondylosis.  The 2005 physician reported that there were a number of features of the Veteran's case, from a medical standpoint, that were rather suspicious.  On examination of his lumbar spine, he seemed to take on a rather theatrical element.  The diagnoses were cervical myofascial ligamentous sprain/strain and degenerative spurring at C5-6 confirmed by MRI with right upper extremity radiculopathy, and chronic musculoligamentous sprain/strain of the thoracolumbar spine.  The physician, in 2005, reported that records revealed that the Veteran in 1993 had had unrelenting right shoulder pain with a cervical spine injury and received Worker's Compensation in 1994.  He also apparently had yet another industrial back injury in 1991.  

From October to December 2005 the Veteran had therapeutic administration of analgesics and therapeutic percutaneous epidural decompression neuroplasties of lumbar and cervical nerve roots.  

A September 2006 rating decision denied service connection for lumbar DDD and cervical spinal stenosis with radiculopathy because the STRs were reportedly negative for injury or treatment of the back and the post-service private clinical records documented lumbar and cervical pathology only since a 2004 work-related injury.  The Veteran was notified of that decision by RO letter that month but he did not appeal that decision.  

The Veteran applied to reopen the claim for service connection for back disability in January 2007, and submitted additional private clinical records at that time.  Much of these are mere duplicates of private clinical records already on file.  

Additional private clinical records show that radiological studies on June 3, 2004 (the day of a work-related injury) included cervical X-rays which found no fracture but degenerative spurring of C5-7 with somewhat narrowed disc spaces, and no abnormality of his brain or lumbar spine.  An August 2004 chest X-ray was negative.  

Private clinical records show that on examination in March 2005 the Veteran had normal appearing external ear canals and the tympanic membranes were pearly grey, bilaterally, with normal appearing light reflexes.  

VA outpatient treatment (VAOPT) records show that, on audiology evaluation in July 2007, the Veteran complained of a sensation of fullness in each ear, occasional bilateral tinnitus, and decreased hearing which was greater in the left ear than the right, but no otalgia, otorrhea or vertigo.  Puretone audiometric testing suggested a moderate to severe hearing loss, but speech reception thresholds and word recognition scores at a normal conversational level suggested normal hearing, bilaterally.  The results suggested normal hearing with a functional overlay for puretone measurements.  

On audiology evaluation in February 2008, his right tympanic membrane could not be visualized due to cerumen.  Pure tone testing suggested a mild to severe hearing loss in each ear, but the pure tone average was not equal to speech reception thresholds, suggesting "suprathreshold" pure tone responses.  Word discrimination at a normal conversational level suggested good hearing, bilaterally.  In April 2008 he was seen for a Latency Intensity Function (LIF) due to inconsistent and unreliable pure tone responses.  The LIF suggested that his hearing thresholds were near normal levels and indicated that he had no more than a mild hearing loss in either ear which was consistent with speech reception thresholds.  

VAOPTs also show that a December 2008 brain MRI found no hemorrhage or recent ischemia, although there was slight, small posterior fossa with approximately 4 mms. tonsillar descent below the level of the foramen magnum without significant hydrocephalus.  

The DRO Conference Report of March 2009 reflects that the Veteran reported that, during service, he struck his head several times, including on the bulkhead of a ship in 1980.  On one of these occasions there was a bruise, but he never had any bleeding.  He claimed his current residuals included headaches and tinnitus.  He had sought VA treatment in 1984 or 1985, but thereafter did not seek treatment until about 2004.  He had noted SOB during service, which had worsened since then and he was diagnosed with COPD in 2005.  In his employment after 1987 he had done some heavy lifting and had noticed his SOB becoming worse.  

On VA examination in March 2012, the Veteran's claim files were reviewed and it was reported that he had chondromalacia of each patella.  He reported that he had had right knee pain in the anterior portion for a long while but did not remember how long.  After a physical examination, it was noted that imaging studies had found no degenerative or traumatic arthritis.  It was less likely than not that the right knee condition was incurred in or cause by any in-service injury, event or illness.  The rationale was that from the records, interview, and examination there was insufficient objective evidence to support that he had a chronic right knee condition.  Records showed that he was evaluated on a number of occasions for bilateral knee pain, for which he was diagnosed with chondromalacia of the patella in 1979 on active duty.  In 1980 he was seen twice for right knee pain, with the complaint that the right knee would buckle, with associated sharp pain.  At that time he was diagnosed with a knee problem which was possibly a "chronic" condition.  But, his separation medical history in 1981 showed he reported not having swollen or painful joints, arthritis, bursitis, rheumatism, lameness, or a trick or locked knee.  However, at separation he did warrant an orthopedic evaluation of his right knee after it was noted that he had complained of increased right knee pain since August 1979 going down steps, as well as locking, and swelling.  His current right knee symptoms were consistent with the symptoms of which he complained during service.  However, the objective evidence to support a chronic right knee condition was lacking because, to date, there was no medical documentation that he complained of, had been medically evaluated for, or been diagnosed with a chronic right knee condition.  In other words, the record suggested that, for over 30 years, he had not sought medical attention for his right knee, which did not support a chronic condition.  Thus, in the examiner's opinion, the current right knee condition was less likely than not related to or caused by military service.  

In August 2012 the Veteran's claim file was reviewed by another VA medical personnel who concurred with the opinion of the March 2012 VA examiner.  It was noted that, while the Veteran's STRs revealed several evaluations for bilateral knee pain, he had not reported having knee issues on his discharge physical, and the medical record during the time from his 1981 discharge until March 2012 was silent with regard to any complaints of, evaluation of, or treatment for knee pain.  The symptoms described in the March 2012 examination were similar to those described in the STRs but a March 2012 right knee X-ray was normal.  Thus, while his current symptoms were similar to those he described during service, there was no evidence of persistent or recurrent right knee symptoms from the time following service discharge and his 2012 VA examination.  

On VA audiology examination in March 2012, the Veteran's claim file was reviewed.  Puretone audiometric testing revealed his threshold levels, in dbs, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
20
25
25
25
Left Ear
20
20
20
20
25

The Veteran's speech discrimination was 92 percent in the right ear and 96 percent in the left ear.  The diagnoses were a sensorineural hearing loss in each ear.  The examiner recorded the results of in-service audiometric testing during ACDUTRA in July 1977 and November 1977, VA audiometric testing in November 1978, and at discharge from active service in May 1981.  It was noted that the Veteran's military occupational specialty was a supplyman, and that an October 1977 clinical notation indicate that he might have external otitis media of the left ear due to barotrauma.  However, the opinion was that the hearing loss was less likely as not caused by or a result of an event during service.  The rationale was that the puretone thresholds on the current VA examination were normal for both ears.  This suggested that the hearing loss noted at separation (in 1981) was likely due to the documented presence of cerumen in his ears at the separation examination.  In fact, it was noted that the audiograms (during ACDUTRA) in 1977 revealed normal hearing sensitivity, bilaterally (and the November 1977 audiometric test was after the suspected external otitis media of the left ear in October 1977).  

On VA examination in March 2012 of the Veteran's umbilical hernia, his claim files were reviewed.  He reported that his hernia was getting worse.  He endorsed pain with associated swelling in the area of the umbilicus approximately three times per month, which reportedly resolved spontaneously after two hours.  He reported that he occasionally took Vicodin to alleviate pain.  On examination, it was reported that there had been no prior surgery and that the hernia appeared operable and remediable.  It was described as being small, reducible, and nontender.  There was no indication of a need for a supporting belt.  There was no scarring (since there had been no surgery).  As to the impact on his ability to work, it was reported that the hernia impaired his ability to perform responsibilities which required heavy lifting.  

On examination in March 2012 of the Veteran's ears, his claim files were reviewed.  It was indicated that the Veteran had been diagnosed with an ear or peripheral vestibular condition due to cerumen and acute otitis externa.  He reported getting periodic ear infections which tended to affect his right ear more than his left ear.  He denied having symptoms compatible with vertigo.  He reported having decreased hearing and tinnitus.  He denied currently having otalgia, otorrhea, ear inflammation, headache, sore throat or fever.  He did not continuously take medication for the condition.  On physical examination the external portions of his ears were normal but both ear canals were impacted by cerumen, which prevented visualization of the tympanic membranes.  His gait was steady and Romberg's test was normal or negative.  His coordination testing was normal and there was no vertigo or nystagmus.  It was opined that the Veteran's claimed condition was less likely than not incurred in or cause by an in-service injury, event or illness.  The rationale was that there was insufficient evidence to support finding that he had a current bilateral ear infection with vertigo.  He had been seen during service in 1977, 1979, and 1980 when a diagnosis of otitis externa had been made.  However, on his separation medical history he reported not having ear trouble, although the examination found he had bilateral cerumen.  Evidence to support a chronic bilateral ear infection with vertigo was lacking in the records.  It was noted that after service he had been seen a few times by VA for occasional cerumen impaction dating back to 2007.  Between 1981 (service separation) and 2007 (when first referred for cerumen impaction) the evidence to support a chronic ear infection with vertigo was lacking.  The Veteran denied vertigo symptoms.  He reported that his last ear infection was approximately one year ago but he had not sought medical attention and the symptom spontaneously resolved after 3 days.  This history did not support finding that he had a chronic ear infection condition.  Thus, the examiner opined that the Veteran's claimed ear condition with vertigo was less likely than not related to or caused by military service.  

Analysis-Service Connection Claims and Application to Reopen

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Notably, however, the advantages of these evidentiary presumptions for a chronic disease  as well as for soundness at entrance into service and inservice aggravation  do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

The Board has a duty to assess the credibility of the evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)- but the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Head Trauma

As an initial matter, the Board finds that the probative evidence of record fails to show that the Veteran suffered injury or trauma to his head.  In this regard, while his STRs pertaining to his ACDUTRA reflect that, in October 1977, the Veteran reported left ear pain with severe vertigo and falling; however, there was no report of a head injury as a result of such falling and a skull X-ray was negative.  Moreover, there was no report of a head injury in connection with the Veteran's initial claim for service connection, which was submitted in November 1977, or on a February 1978 VA general medical examination.  

Thereafter, the Veteran's STRs from his period of active duty failed to reveal any complaints, treatment, or diagnoses referable to head trauma or injury, despite the Veteran's March 2009 report of hitting his head several times, to include on a bulkhead on the USS Holland in 1980.  In fact, there is no corroborative evidence of a head injury during service in the voluminous clinical records, and not until the Veteran's statements at the DRO conference in March 2009.  In this regard, in the Veteran's October 2005 claim for service connection, he reported the onset of his head injury as June 3, 2004, which was the date of his post-service work-related injury.  Moreover, the earliest contemporaneous evidence of a head injury, and various symptoms that the Veteran has attributed thereto, does not antedate the first of two post-service injuries in 2004.  Significantly, the Veteran claimed Worker's Compensation for at least one head injury in 2004 and the voluminous records relating to Worker's Compensation evaluations and treatment in and since 2004 make no reference or mention of a prior head injury, much less a head injury more than two decades earlier.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Therefore, the Board finds the Veteran's report of in-service head trauma or injury to be not credible as it is in direct conflict with the contemporaneous evidence of record, as well as his own statements and subsequent reports to medical professionals during the course of his Worker's Compensation claim.  See Caluza, supra.   Consequently, as the Board finds that there is no probative evidence of a head injury in service, such claimed residuals are not causally or etiologically related to any disease, injury, or incident in service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for residuals of head trauma.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Knee Disorder

The Veteran's STRs from ACDUTRA are negative for a right knee disorder, although the STRs from active service show that, in August 1979, the Veteran complained of having had bilateral knee pain for two years, which would antedate such pain to his period of ACDUTRA.  Nevertheless, as noted, the STRs of ACDUTRA are negative for complaints, treatment, or diagnoses referable to the right knee.  The diagnosis in August 1979 was chondromalacia.  He was again treated for knee pain in April 1980 and May 1980, at which time the possibility that he had a chronic condition was noted. 

In conjunction with the separation from active service, in May 1981, an orthopedic evaluation found that there was a question of menisceal problems but an examination at that time was negative.  Significantly, there is no post-service clinical evidence that the Veteran now has pathology or disability of the menisci of the right knee.  Also, there is no radiological evidence of pathology of the right knee, including recent X-rays on VA examination in 2012 which found no degenerative or traumatic arthritis.  In this regard, as there is no arthritis of the right knee, presumptive service connection, to include based on continuity of symptomatology, is not warranted. 

Here, after a physical examination the March 2012 VA examiner, and another VA examiner in August 2012, both concluded after reviewing the record that the Veteran's in-service symptoms of the right knee were unrelated to the current symptoms because of the lack of treatment for over 30 years.  While the absence of contemporaneous clinical records corroborating symptoms or treatment for over 30 years may not be the only basis for denying service connection, it is a factor when, as in this case, it would be reasonable to expect that there would be a clinical record or notation of a history of or current symptoms of right knee disorder.  Such a clinical entry would be expected to have been recorded when the Veteran was extensively evaluated and treated for his work-related injuries in 2004.  Indeed, the August 2005 supplemental report of Dr. R.S.J. noted that a 1993 orthopedic consultation, in connection with yet an even earlier Worker's Compensation claim noted a complaint of left, not right, knee pain.  Moreover, voluminous records relevant to the Veteran's 2004 Worker's Compensation claim as well as VA treatment records dated through November 2009 likewise do not show complaints referable to the right knee.  See Rucker, supra; Williams, supra.  

Furthermore, the Board finds that the March 2012 and August 2012 VA examiner's opinions to be of great probative value.  In this regard, they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing, and considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   Moreover, there are no contrary medical opinions of record.

The Board has considered the Veteran's lay statements that he has a right knee disorder related to his military service as well as his report to the March 2012 VA examiner that he had right knee symptoms for a long while, although he did not recall how long.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe in-service treatment as well as his current right knee symptoms; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  In this regard, diagnosing a right knee disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the internal workings of a knee.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a right knee disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board initially notes that, based on the audiometric findings at the March 2012 VA examination, the Veteran does not meet VA's definition of a hearing loss disability for his left ear.  Moreover, while the VA examiner reviewed the STRs, to include the audiograms and in-service complaints referable to the Veteran's ears, he opined that it the Veteran's bilateral sensorineural hearing loss was less likely as not caused by or a result of an event during service as the puretone thresholds were normal for both ears on current examination, which suggested that the hearing loss noted at separation in 1981 was likely due to the documented presence of cerumen in his ears.  In support of such opinion, the examiner noted that the audiograms (during ACDUTRA) in 1977 revealed normal hearing sensitivity, bilaterally (and the November 1977 audiometric test was after the suspected external otitis media of the left ear in October 1977).  

As the March 2012 VA examiner interviewed with the Veteran; reviewed of the record, to include his service treatment records; conducted an audiometric examination with diagnostic testing, and considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, in offering his opinion, the Board accords such opinion great probative weight.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   There are no contrary medical opinions of record.

The Board has considered the Veteran's lay statements that he has bilateral hearing loss related to his military service.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe in-service treatment for his ears as well as his current hearing loss symptoms; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  In this regard, diagnosing bilateral hearing loss and determining the etiology of such involves examination and specialized testing, as well as knowledge of the impact of noise and infection on the inner ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has also considered whether presumptive service connection for sensorineural hearing loss is warranted.  However, there is no evidence that the Veteran manifested bilateral hearing loss within one year of his service discharge in May 1981.  Moreover, while the Veteran has alleged that his current hearing difficulties are related to his military service, he has not claimed a continuity of bilateral hearing symptomatology.  Therefore, presumptive service connection, to include based on continuity of symptomatology, for bilateral hearing loss is not warranted. 

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Ear Infections with Vertigo

While the Veteran's STRs from his ACDUTRA and active duty reflect complaints referable to ear infections with vertigo and he currently has a diagnosis of cerumen and acute otitis externa, the Board finds that the preponderance of the shows that such are not causally or etiologically related to any disease, injury, or incident in service.  

In this regard, the March 2012 VA examiner concluded, after an interview with the Veteran, a physical examination,  and review of the claims files, that the Veteran did not have a chronic bilateral ear infection during service.  Rather, while he was seen on a number of occasions with left ear pain and a diagnosis of otitis externa, he denied ear, nose, or throat trouble on his separation medical history questionnaire and his separation examination only noted bilateral cerumen.  The examiner further observed that the Veteran's post-service treatment records did not support a chronic ear infection with vertigo condition.  Again, while the mere absence of corroborating clinical records may not be the only reason for denying the claim, here, the examiner also noted the Veteran denied vertigo symptoms and indicated that his last ear infection was approximately one year previously (although he did not seek treatment as the symptoms resolved spontaneously within three days).  As such, the examiner concluded that such history, which the Board notes includes consideration of the lack of clinical evidence detailing relevant complaints and the Veteran's lay statements describing his history pertaining to his ear infections and vertigo, did not support a chronic ear infection condition and it was his opinion that such was less likely than not related to or caused by his military service. 

As the March 2012 VA examiner interviewed with the Veteran; reviewed of the record, to include his service treatment records; conducted a physical examination, and considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, in offering his opinion, the Board accords such opinion great probative weight.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   There are no contrary medical opinions of record.

The Board has considered the Veteran's lay statements that he has bilateral ear infections with vertigo related to his military service.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe in-service treatment for his ears as well as his current symptoms; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  In this regard, diagnosing chronic ear infections as well as vertigo and determining the etiology of such involves examination and specialized testing, as well as knowledge of the impact of infection on the inner ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for bilateral ear infections with vertigo.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Application to Reopen - Lumbar DDD and Cervical Spine Stenosis With Radiculopathy

As indicated previously, in September 2006, the Veteran was advised of the decision denying service connection for lumbar DDD and cervical spine stenosis with radiculopathy and of his appellate rights.  However, the Veteran did not appeal that decision.  Therefore, the September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].

Rating actions are final and binding based on evidence on file at the time notification of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured, a disallowed claim shall be reopened and readjudicated. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating a claim is a component of the question of what is new and material evidence, rather than a separate determination to be made after it is found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board has considered the provisions of 38 C.F.R. § 3.156(b), which provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred by the Board to the RO without consideration under 38 C.F.R. § 20.1304(b)(1)), is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in this case, to the extent that additional evidence was received within one year of the September 2006 rating decision, such evidence is either duplicative of evidence previously on file or is not material because it does no more than confirm the existence of spinal disabilities, which was previously acknowledged, and does not relate any spinal disability to military service.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The evidence of record at the time of the September 2006 rating decision included the STRs from ACDUTRA that showed that, in August 1987, the Veteran had acute low back pain from a muscle strain, but the STRs of over two years of active service were negative for any complaints, treatment, or diagnoses referable to the Veteran's spine.  Moreover, the post-service evidence was negative for any indication of spinal signs and symptoms until complaints associated with the Veteran's post-service work-related injuries.  Therefore, such decision denied service connection for lumbar DDD and cervical spinal stenosis with radiculopathy because the STRs were reportedly negative for injury or treatment of the back and the post-service private clinical records documented lumbar and cervical pathology only since a 2004 work-related injury.  

The evidence received since the September 2006 rating decision includes additional post-service private and VA records as well as the Veteran's own statements.  However, the Board finds that such newly received evidence is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim for service connection for lumbar DDD and cervical spine stenosis with radiculopathy.  

In this regard, the newly received records merely confirm the current existence, and possible progression, of the cervical and lumbar pathologies.  Such records, without more, are not material because the existence of such spinal pathologies was already well established and the simple progression of such does not bear on the determinative issue of the relationship of such pathologies to military service.  Furthermore, the Veteran's own statements are duplicative of those of record at the time of the September 2006 rating decision, as they merely reiterate his request for service connection for such disorder.  

Therefore, the Board finds that the additional evidence contains no opinion or factual data which tends to relate cervical or lumbar pathology to the Veteran's military service.  As such, the additional evidence is not both new and material and, even when viewed together with the old evidence, is not sufficient to establish a reasonable possibility of substantiating the claim.  Therefore, absent the receipt of new and material evidence, the Veteran's application to reopen his claim of entitlement to service connection for lumbar DDD and cervical spinal stenosis with radiculopathy must be denied.

Analysis-Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4, which is primarily a guide in the evaluation of service-connected disabilities.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting such disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.21.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

38 C.F.R. § 4.114, Diagnostic Code 7339 sets for the criteria for the assignment of disability ratings for post-operative ventral hernias and provides that a noncompensable rating is assigned when there is a healed postoperative wound for which the use of a supporting belt is not indicated and there is no disability.  A 20 percent rating is assigned when the umbilical hernia is small, not well supported by a belt under ordinary conditions, or there is a healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication of the need for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia which is not well supported by a belt under ordinary conditions.  A 100 percent rating is warranted for massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected umbilical hernia.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his umbilical hernia and the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability has been more severe than the assigned disability rating reflects.  Moreover, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence as to evaluating the pertinent symptoms for the disability.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

Despite the Veteran's subjective complaints related to his umbilical hernia, the recent March 2012 VA examination found that, while the umbilical hernia is small, there had never been any surgery for correction of the hernia.  Significantly, it was specifically found that there was no need for a supporting belt, which is a requirement for the minimum 20 percent disability rating.  Post-service treatment records do not show any findings referable to the Veteran's hernia.  As such, the Board finds that, for the entire appeal period, the Veteran's umbilical hernia is small, nontender, remediable, and reducible, resulting only in the need to avoid heavy lifting, and does not require a supporting truss or belt.  Consequently, the preponderance of the evidence establishes that a compensable rating for an umbilical hernia is not warranted.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected umbilical hernia; however, the Board finds that the symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected umbilical hernia with the established criteria found in the rating schedule.  The Veteran reported taking pain medication for the service-connected umbilical hernia, but he has never had surgery and there is no indication in the record that surgery was ever contemplated in the past or needed at the present time.  Further, he has not sought treatment for the disability.  Here, the Veteran has not alleged or shown that there are any other significantly impairing symptoms attributable to his umbilical hernia, other than the avoidance of heavy lifting.  Furthermore, such symptomatology is fully contemplated by the rating criteria under which his umbilical hernia is rated.  In this regard, such contemplates the full symptoms of hernia and evaluates the severity of such based on the need, and success, of the use of a supporting belt or truss.    

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected umbilical hernia.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's umbilical hernia disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Court has held that, if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, while the March 2012 VA examiner noted that the Veteran's umbilical hernia impaired his ability to perform responsibilities which required heavy lifting, he did not find that such service-connected disability rendered the Veteran unemployable.  Moreover, the remainder of the evidence of record does not show, and the Veteran does not contend, that his umbilical hernia renders him unemployable.  Therefore, further consideration of a TDIU is not warranted.

As the preponderance of the evidence is against the claim for an initial compensable disability rating for the umbilical hernia at any time since the original claim for service connection was filed, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of head trauma is denied. 

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of bilateral ear infections with vertigo is denied.  

New and material evidence having been received, the application to reopen the claim for service connection for lumbar DDD and cervical spine stenosis with radiculopathy is denied.  

An initial compensable rating for an umbilical hernia is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a pulmonary disorder and an acquired psychiatric disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pulmonary Disorder, to include COPD

During ACDUTRA in August 1977, the Veteran complained of chest congestion and back pain.  The assessment included a low back muscle strain.  On VA examination in February 1978, a chest X-ray revealed that the Veteran's lungs were essentially normal.  STRs from his active duty period reflect that, in August 1979, he reported having frequent dizzy spells that started that morning.  On examination, he had a productive cough and diffuse rhonchi but his next was supple.  The assessment was bronchitis.  The next day, he complained of difficulty breathing and, on examination, he had rhonchi.  The assessment was again bronchitis.  In December 1979, he had a sudden onset of bronchospasm with difficulty inhaling and exhaling.  When evaluated at an emergency room, the Veteran complained of SOB, but had no history of asthma.  His lungs were clear and a chest X-ray was normal.  The impression was smoke inhalation.

Post-service VAOPTs records show that a January 2005 chest X-ray revealed hyperinflated lungs consistent with COPD.  An April 2007 chest X-ray revealed markedly hyperexpaned lungs, and the impressions were COPD and probable bullous emphysema.  In December 2007, the Veteran was counseled in smoking cessation.  Therefore, in light of the treatment for respiratory/pulmonary complaints during ACDUTRA and active duty, and the current diagnoses of a pulmonary disorder, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his pulmonary disorder.

Acquired Psychiatric Disorder

The STRs show that the Veteran complained of nervousness toward the end of his ACDUTRA in November 1977 and when seen for his ears in 1979.  He had a psychological evaluation in 1981 when it was found that he had a hysterical personality.  Thereafter, he had post-service depression after his son's death in 1986.  Also, he apparently had psychiatric symptoms with a psychological evaluation after a post-service work-related injury in either 1991 or 1993, or both, and again after two postservice injuries in 2004.  On the other hand, an April 2007 VAOPT records shows that he reported that, during service, he had become intoxicated at a friend's house and fell asleep on a bed, only to be awakened by the friend who was having sex with the Veteran.  He had been hesitant to relate this history before, but felt that this incident was the root cause of many of his emotional problems.  

While the Veteran has not alleged service connection for PTSD nor has he been diagnosed with such disorder, he has reported an in-service event based on a personal assault.  As such, on remand, he should be advised that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  Likewise, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.   Id. 

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send the Veteran  notice that informs him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in Patton, supra, and 38 C.F.R. § 3.304(f)(4).

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current pulmonary disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all current pulmonary diagnoses.

(B)  For each currently diagnosed pulmonary disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's ACDUTRA, to include his August 1977 complaint of chest congestion , or active duty service, to include his treatment for bronchitis, complaints of SOB, and/or treatment for smoke inhalation.  

In offering any opinion, the examiner should consider the medical and lay evidence of record, to include any statements made by the Veteran regarding the incurrence of his pulmonary disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  The Veteran should be afforded an appropriate VA examination conducted by a psychiatrist or psychologist to determine the current nature and etiology of his current acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether such diagnosis is the result of an in-service personal or sexual assault.  In this regard, the examiner should consider the Veteran's alleged stressor involving having been sexually assaulted.  

The examiner should document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

(D)  For any personality disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.  If so, the examiner should identify the additional disability.

In offering any opinion, the examiner must consider the full record, to include psychiatric complaints during ACDUTRA and during active service, and the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


